DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office action is in reply to the communications filed on 03 September 2021.
Claims 1-20 are currently pending and have been examined.

Previous Claim Rejections - 35 USC § 112

Examiner withdraws the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of Claims 2 and 15 in view of the claim amendments. 

Claim Objections
Claims 1, 14 and 20 are objected to because of the following informalities:  The claims appear to contain grammatical errors by reciting, causing presentation in the graphical user interface displayed by the client device of the adjusted graphical element. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, system, and non-transitory computer-readable storage medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claims 1, 14 and 20 recite in part, receiving…a request to view an online listing; based on receiving the request, retrieving a set of reviews associated with the online listing, each review in the set of reviews comprising a rating; determining a relevance of each review in the set of reviews, based on an activity correlation between a first user and a second user; determining an adjusted rating based on a relevance associated with each review and rating in the set of reviews…
The claims recite as a whole a method of organizing human activity because the claims recite a method of providing relevant reviews associated with a listing to user. This is a method of managing sales activities or behaviors and managing personal behavior. The mere nominal recitation of generic client device, graphical user interface, processor, non-transitory computer-readable storage medium does 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including, a client device, graphical user interface, a processor and a memory storing instructions, a non-transitory computer readable storage medium. The computing components recited in the claimed steps are recited at a high-level of generality and are merely invoked as tools to perform an existing method of managing and providing reviews. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claims also recite the additional elements including associating a graphical interface element with the set of reviews; presenting the graphical interface element in a graphical user interface; adjusting the graphical interface element associated with the set of reviews in the graphical user interface based on the adjusted rating; causing presentation in the graphical user interface displayed by the client device of the adjusted graphical element. The “graphical interface element” is recited at high level of generality and merely amounts to data elements. The “graphical user interface” is recited at a high level of generality (i.e. a general means of displaying graphical interface element and the adjusted graphical element). Consequently the limitations, associating a graphical interface element with the set of reviews; presenting the graphical interface element in a graphical user interface; adjusting the graphical interface element associated with the set of reviews in the graphical user interface based on the adjusted rating; causing presentation in the graphical user interface displayed by the client device of the adjusted graphical element amount to merely outputting the result from the data collection and analysis steps, which is a form of insignificant extra-solution activity [See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“And ‘merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.’ ... The claims here are directed at abstract ideas   See also MPEP 2016.05(G)]. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The computing components presented in the claims including a client device, graphical user interface, a processor and a memory storing instructions, a non-transitory computer readable storage medium are merely recited at a high level of generality (Specification, at [0080]) and perform generic computer functions such as transmitting, processing, storing and displaying data. 
For the associating, adjusting and causing presentation steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The courts in OIP Techs held that presenting offers and gathering statistics is a well understood, routine and conventional activity when it is claimed in a merely generic manner (as it is here).
Considered as an ordered combination, the computer components of claims 1, 14 and 20 add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims simply further describe the adjusted rating, correlation of the first user and second user and the type of output. Accordingly, the dependent claims further recite the abstract idea. The additional elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 framework at least similar rationale as discussed above regarding claims 1, 14 and 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghoshal et al (US 2018/0182001 A1, hereinafter “Ghoshal”).
Claims 1, 14 and 20: Ghoshal discloses a method, a system comprising a processor; and a memory storing instructions that, when executed by the processor, configure the system to perform operations, and a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising (see [0173]: computer system):
receiving, from a client device associated with a first user, a request to view an online listing (see P[0133]: At step 604, the review system 108 may be configured to identify a request from the user related to a product. The request may be received from a user device associated with the user. See Fig. 13, 14);
based on receiving the request, retrieving a set of reviews associated with the online listing, each review in the set of reviews comprising a rating (see P[0073]: and the review system 108 may be configured to obtain information related to the product from the e-commerce platforms. P[0151]: Information related to reviews for products may also be retrieved by the client application and displayed. Reviews and ratings may include the overall ratings (e.g., number of stars) as well as ratings for specific attributes of the product's category); 
determining a relevance of each review in the set of reviews based on an activity correlation between a first user and a second user (see P[0151]: If the “Pals” filter 1302 is enabled, the set of users who are social connections to the logged-in user is sent to filter against the retrieved data. Reviews and ratings may include the overall ratings (e.g., number of stars) as well as ratings for specific attributes of the product's category. P[0115]: At step 308, the review system 108 may determine which of the plurality of other users can access the video review based at least on the social data. If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for “x” number of days, liked/voted/commented on the other user's reviews “y” number of times, and rated the other user's reviews as “z” (hence activity correlation between users)); 
associating a graphical interface element with the set of reviews (Consistent with the Applicant’s specification, the Examiner construes “a graphical interface element” as information that is displayed on a graphical interface. see P[0148] FIG. 12 illustrates a UI for engaging with a review. The client application of a user device 102a may render the reviews as shown in FIG. 12. The reviews have associated ratings that are displayed on the user interface); 
presenting the graphical interface element in a graphical user interface (see P[0148]: FIG. 12 illustrates a UI for engaging with a review. The client application of a user device 102a may render the reviews as shown in FIG. 12. The reviews have associated ratings that are displayed on the user interface); 
determining an adjusted rating based on a relevance  associated with each  review and  rating in the set of reviews (see P[0114]: For example, the video review of the laptop computer may include values (e.g., user-provided ratings) for each feature that may be important for the specific “mobile computer” category. P[0129]:  For example, the values (i.e. ratings) provided by each of the ten users can be adjusted up when the affinity associated with that user is higher or when a similarity of the subject matter area associated with that user and the product category is higher. The review system 108 may then send aggregated values for the list of features to the device of the user in response to the query. The user may receive aggregate values, such as an average or median, (or the range of values) over the aggregated data for each feature in the “mobile phone” category. P[0130]: In another embodiment, the review system 108 may be configured to score each of the one or more reviews based on the adjusted user-provided values in the review, and then send—to the device of the user (e.g., a user device 102a)—a ranked list of reviews based on the scoring in response to the query. For example, the review system 108 can compute the score as a weighted average value of the adjusted values over one or more of the features for which values are available in the aggregated data based on user preferences); 
adjusting the graphical interface element associated with the set of reviews in the graphical user interface based on the adjusted rating (see P[0129]: The review system 108 may then send aggregated values for the list of features to the device of the user in response to the query. The user may receive aggregate values, such as an average or median, (or the range of values) over the aggregated data for each feature in the “mobile phone” category. P[0064]: Review feeds may be updated automatically or may be updated based on certain user inputs (e.g., refresh button). P[0130]: The adjusting, scoring, or sending may be performed in response to the query in real time, according to a predetermined schedule, or when the scoring produces a new ranked list. For instance, the reviews may be streamed to user on their devices (e.g., user device 102a) once, periodically, or when a new review matches the user's query and gets a higher ranking, for example. In other embodiments, the review system 108 may be configured to further send, for one of the ranked list of reviews, information indicating a subset of the list of features with adjusted user-supplied values in the one review that exceed a predetermined threshold.); and 
causing presentation, in the graphical user interface displayed by the client device, of the adjusted graphical element (see P[0129]: The review system 108 may then send aggregated values for the list of features to the device of the user in response to the query. The user may receive aggregate values, such as an average or median, (or the range of values) over the aggregated data for each feature in the “mobile phone” category);

Claims 2 and 15: Ghoshal discloses wherein the adjusted rating comprises an adjustment to the rating of a first review (see P[0129]: the review system may be configured to adjust the one or more values provided by the specific user in the specific review based on the social data related to the specific user).
Claim 3: Ghoshal discloses wherein the adjusted rating comprises an adjusted aggregate rating associated with the online listing (see P[0129]: the review system 108 may be configured to aggregate adjusted user-provided values in the one or more reviews for one of the list of features).  
Claim 4: Ghoshal discloses, wherein the adjusted graphical element comprises the adjusted rating (see P[0129]: the review system 108 may be configured to aggregate adjusted user-provided values in the one or more reviews for one of the list of features. P[0130]).  
Claim 5: Ghoshal discloses, wherein the adjusted graphical element further comprises a ranked list of reviews based on the relevance of each review in the set of reviews (see P[0018]: sending a ranked list of reviews based on the scoring to the device of the user in response to the query. P[0130]: In another embodiment, the review system 108 may be configured to score each of the one or more reviews based on the adjusted user-provided values in the review, and then send—to the device of the user (e.g., a user device 102a)—a ranked list of reviews based on the scoring in response to the query. For example, the review system 108 can compute the score as a weighted average value of the adjusted values over one or more of the features for which values are available in the aggregated data based on user preferences).  
Claim 10: Ghoshal discloses, wherein the activity correlation comprises an activity previously performed by the first user and the second user (see P[0115]: If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for "x" number of days, liked/voted/commented on the other user's reviews "y" number of times, and rated the other user's reviews as "z").  
Claim 11: Ghoshal discloses, wherein the activity is associated with a review history of a third online listing corresponding to previous user feedback associated with a previous review corresponding to the third online listing (see P[0115]: If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for "x" number of days, liked/voted/commented on the other user's reviews "y" number of times, and rated the other user's reviews as "z").
Claim 12: Ghoshal discloses, receiving input indicative of a selection of a user interface element presented in conjunction with the online listing; and presenting an ordered set of reviews is in response to receiving the selection (see P[0148-0151]: FIG. 12 illustrates a UI for engaging with a review. The client application of a user device 102a may render the reviews as shown in FIG. 12. The latest product reviews may be on the top most part of the page. The user may have an option to view the reviews based on the most recent posts, most viewed, most liked, most commented on, and the like, and may be customized based on the user's social connections).  
Claim 13: Ghoshal discloses, wherein a first review in the set of reviews is associated with a first reviewing user in the set of reviewing users, the method further comprising: presenting a user interface element in conjunction with the first review comprising a description of the relationship between the user and the first reviewing user the UI can show basic information about the product, a snapshot of a video review, the average ratings of the product, a summary of the textual reviews, and basic information about the reviewer including the social data (see P[0063]: Social data may also include or indicate the nature and type of the relationship between one individual and another)).
Claim 16: Ghoshal discloses, wherein the rating is a numerical value specified by the reviewing user (see P[0099]: qualitative reviews (e.g., numeric rating)).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal in view of Balasubramanian et al (US 2019/0205950 A1).
Claim 6 and 17: Ghoshal discloses the claimed invention as applied to claims 1 and 14 above. Ghoshal discloses accessing a first profile corresponding to the first user; accessing a second profile corresponding to the second user; comparing the first profile with the second profile (see P[0077]: profile information. P[0095], P[0115]: the review system 108 may determine which of the plurality of other users can access the video review based at least on the social data. If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for "x" number of days, liked/voted/commented on the other user's reviews "y" number of times, and rated the other user's reviews as "z", and have "c" number of common or mutual connections with the other user. Then, the affinity between the user and the other user may be calculated based on a combination of one or more variables listed above. P[0123]: when an affinity associated with the one social connection with the specific user is higher, or when the similarity is higher. Computation of the score based on affinity and similarity measures may involve one or more types of machine learning algorithms, including supervised and unsupervised learning, and other methods described herein. If a user is interested in purchasing an automobile, the similarity measure may be higher for someone who is a car dealer, compared to someone who is a bank teller, for example. Among those who are car dealers, the score may be higher for someone who is a closer "friend" to the user than others (e.g., an acquaintance). In other words, the score for a friend who is a car dealer may be higher than for an acquaintance who is a car dealer due to a higher affinity between the user and the friend). 
Ghoshal does not expressly disclose the following limitations but Balasubramanian teaches determining a similarity score between the first profile and the second profile, wherein the relevance of the review is based on the similarity score (see P[0054]: determine Matching Scores 250 by comparing each of the reviewer's User Profiles 220 against the current user's User Profile. P[0056]: one or more reviews may be filtered out of the list based on the associated Matching Score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the personalized reviews of Ghoshal, comparing each of the reviewer's Profiles against the current user's Profile to determine a match score and filtering reviews based on the matching score as taught by Balasubramanian so that “a user can ensure that the reviews they see were provided by other consumers who the user agrees with on a number of attributes in the User Profiles” (Balasubramanian, P[0056]).
Claims 7 and 18: The combination of Ghoshal and Balasubramanian discloses the claimed invention as applied to claims 6 and 17 above. Balasubramanian further teaches wherein the similarity score comprises a numerical value between zero and one (see P[0036]).
Claim 8 and 19: The combination of Ghoshal and Balasubramanian discloses the claimed invention as applied to claims 6 and 17 above. Ghoshal further discloses wherein the first profile and the second profile comprise historical review data (see P[0115]).  
Claim 9: The combination of Ghoshal and Balasubramanian discloses the claimed invention as applied to claim 6 above. Ghoshal further discloses wherein the first profile and the second profile comprise user demographic data (see P[0119]: In other embodiments, the determining step described above may further include selecting the certain user when demographic information of the certain user satisfies a predetermined condition. The demographic information may be available via the user's profile information, which may be stored in the user database 214).

Response to Arguments
Applicant's arguments filed 03 September 2021 have been fully considered but they are not persuasive. 
With respect to the 101 rejections, Applicant argues that:
the features recited in the claims relate to UIs for electronic devices that are a specific improvement over prior art systems…According to the Federal Circuit, claims such as these are eligible under 35 U.S.C. § 101.3 In particular, the claims result in improved UIs where, for example, a graphical interface element that is presented by a client device is adjusted based on the relevance and ratings of reviews. As the Federal Circuit held in Core Wireless, claims directed to an improvement regarding the manner of summarizing and presenting information on electronic devices is eligible under 35 U.S.C. § 101.4 Here, as noted above, reviews associated with an online listing are retrieved in response to receiving a request to view the online listing. An adjusted rating is then determined based on a relevance associated with each review and a rating in each of the reviews. In addition, the graphical interface element is adjusted based on the adjusted rating and then presented by a client device. The reviews are a summarization of information that are presented by a client device through the adjusted graphical element. For at least these reasons, claims 1-20 are eligible under 35 U.S.C. § 101 and Applicant requests that the rejection be withdrawn.
However, the Examiner disagrees with the Applicant. As pointed out by the Applicant, the present claimed invention seeks to solve problems associated with providing relevant reviews associated with an online listing not to improve user interfaces. The claimed invention uses the graphical user interface as a tool to display the relevant review (see Specification, [0020]: The ranked reviews are presented to the first user in a graphical user interface of a client device responsive to receiving a request to view an item listing from the client device. [0021] A rating of the online listing may also be associated with each review. An adjusted rating for the online listing may be determined based on the relevance of each review and the rating of each review. The adjusted rating is further presented to the first user in the graphical user interface of the client device.). Moreover, the limitations directed to the graphical interface element being adjusted based on the adjusted rating and then presented by a client device does not indicate an improvement to user interfaces but merely directed to presenting adjusted data (see Specification, [0074]: Thus, in this example, the adjusted rating 802 is 1.89 stars, which may be rounded up to 2 stars. The personalized review sort 804 further prompts the personalized review application 118 to present an adjusted detailed breakdown 806 of the adjusted rating 802 within the interface 800). Merely presenting results on a user interface after analyzing data does not indicate an improvement to user interfaces. Nothing in the specification or claims reflect an improvement to user interfaces. 
The court in Core Wireless noted that:
The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal.3 Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. Claim 1 of the ’476 patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. 
Unlike Core Wireless, the instant claims do not require the graphical user interface of the client device to display a limited set of data where “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application” nor a requirement of device application to exist in a particular state. 
The claim amendments are insufficient to overcome the 101 rejections.
With respect to the 35 USC 102 rejections, Applicant argues that, Ghoshal does not disclose, or even suggest, at least adjusting a graphical interface element associated with a set of reviews in a graphical user interface based on an adjusted rating….Ghoshal relates to providing a product review system that is based on social connections. According to Ghoshal, using data obtained from the social connections of a user, customized product information is presented to the user. Therefore, since the reviews are provided by social connections of the user, the reviews are allegedly relevant and reliable. Nonetheless, as noted above, claim 1 has been amended to recite adjusting a graphical interface element associated with a set of reviews in a graphical user interface based on an adjusted rating.
However, the Examiner disagrees with Applicant and maintains that Ghoshal discloses the limitations of claims 1 and 14. Ghoshal teaches at: P[0129]:  For example, the values (i.e. ratings) provided by each of the ten users can be adjusted up when the affinity associated with that user is higher or when a similarity of the subject matter area associated with that user and the product category is higher. The review system 108 may then send aggregated values for the list of features to the device of the user in response to the query. The user may receive aggregate values, such as an average or median, (or the range of values) over the aggregated data for each feature in the “mobile phone” category. P[0130]: In another embodiment, the review system 108 may be configured to score each of the one or more reviews based on the adjusted user-provided values in the review, and then send—to the device of the user (e.g., a user device 102a)—a ranked list of reviews based on the scoring in response to the query. For example, the review system 108 can compute the score as a weighted average value of the adjusted values over one or more of the features for which values are available in the aggregated data based on user preferences….The adjusting, scoring, or sending may be performed in response to the query in real time, according to a predetermined schedule, or when the scoring produces a new ranked list. For instance, the reviews may be streamed to user on their devices (e.g., user device 102a) once, periodically, or when a new review matches the user's query and gets a higher ranking, for example. In other embodiments, the review system 108 may be configured to further send, for one of the ranked list of reviews, information indicating a subset of the list of features with adjusted user-supplied values in the one review that exceed a predetermined threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D’Alfonso et al (US 2020/0090233 A1) describes generating personalized recommendations based on a user’s preferences.
H. ChunLi and J. WenJun, "Aspect-Based Personalized Review Ranking," 2018 IEEE SmartWorld, Ubiquitous Intelligence & Computing, Advanced & Trusted Computing, Scalable Computing & Communications, Cloud & Big Data Computing, Internet of People and Smart City Innovation (SmartWorld/SCALCOM/UIC/ATC/CBDCom/IOP/SCI), 2018, pp. 1329-1334, doi: 10.1109/SmartWorld.2018.00231 describes assign a helpfulness score for each review, which measures the value of each review for a user's decision making. Then, we sort reviews in descending order of helpfulness, so as to generate a subset of reviews for the user. Our main idea is to find similar users' reviews for a target user, and examine the number of aspects that similar users have reviewed. By considering the similarity between users and the number of aspects of that users have reviewed, we produce personalized review recommendation according to the helpfulness of the reviews. Here, we define similar users as having similar sentimental tendencies towards the same aspects of the same products. We mainly look for similar users of similar products to improve the accuracy of review recommendation to similar users.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        /GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629